Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (the “Agreement”) is made by and between
Alan Krock, an individual (the “Employee”) and InvenSense Inc. (the
“Company”)(individually each a “Party” and collectively the “Parties”) effective
at the end of the seventh calendar day after the date a signed copy of this
Agreement is delivered to the Company by the Employee (“Effective Date”). The
Employee must sign and return this Agreement within twenty-one (21) days of
receipt of this Agreement to be eligible for the severance benefits described
below; provided, however, that this Agreement may not be signed prior to
September 1, 2014.

RECITALS

WHEREAS, the Employee served the Company as its Chief Financial Officer,

WHEREAS, the Company terminated the Employee’s service as an employee effective
September 1, 2014, (the “Employment Termination Date”),

WHEREAS, the Company wishes to provide the Employee with a severance package and
to retain Executive as a consultant pursuant to the Consulting Agreement
attached hereto as Exhibit A (the “Consulting Agreement”), but is willing to do
so only if the Employee provides the Company with this release so that the
Company is assured that the severance pay satisfies the Employee’s expectations,
and

WHEREAS, the Employee acknowledges that the Employee has received final
paychecks which included payment of all wages due and all accrued, unused
vacation and/or PTO through the Employment Termination Date. The Employee
represents that he has been paid all amounts he was owed as salary, bonuses,
commissions or other wages and has received reimbursement of all reimbursable
business expenses through the Employment Termination Date.

NOW, THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:

Agreement

1. In consideration of the Employee’s execution of this Agreement and the
Employee’s fulfillment of all of its terms and conditions, and provided that the
Employee does not revoke the Agreement, the Company agrees as follows:

(i) The Company agrees to pay the Employee the lump sum of one hundred and
seventy five thousand dollars ($175,000) less applicable tax withholdings
(“Separation Pay”). This payment will be made on or before the November 15,
2014. This payment will be subject to all legally required payroll deductions
and withholdings.

(ii) COBRA. Following the Employment Termination Date, Employer shall provide
Employee COBRA benefits as required by law, with Employee to pay the COBRA
premiums. If Employee elects COBRA continuation coverage, the Company agrees to
reimburse the Employee for health continuation coverage premiums through
June 30, 2015 at



--------------------------------------------------------------------------------

the same level as the monthly amount that was paid by the Company for health
insurance for Employee and his dependents prior to the Employment Termination
Date. The Employee is solely responsible for filing any necessary paperwork for
COBRA coverage and payment of all premiums.

(iii) The Company will retain the Employee as a consultant at his current salary
under the Consulting Agreement through October 31, 2014 or earlier if terminated
according to its terms. Any equity compensation held by the Employee will
continue to vest in accordance with its original vesting schedule during the
Term of the Consulting Agreement as defined therein. Any option or other equity
grants held by the Employee are hereby amended to allow the Employee to exercise
the option or other equity grant at any time within the 90 day period following
the Term of the Consulting Agreement or, if earlier, to the time when the option
would otherwise expire.

(iv) The Employee acknowledges that without this Agreement, he is otherwise not
entitled to the consideration listed in this Section 1, and this consideration
is offered by the Company solely as consideration for this Agreement.

2. The Employee, releases and forever discharges the Company and each of its
employees, officers, directors, shareholders, agents, predecessors and
successors in interest, parents, subsidiaries, attorneys, and assigns
(“Company-Affiliates”), from any and all claims, demands, obligations and/or
liabilities which arise out of or relate to any action by the Company or the
Company-Affiliates or omission to act by the Company or the Company-Affiliates
occurring on or before the date this Agreement is signed by the Employee (the
“Release”). The Release does not extend to claims for unemployment or workers’
compensation benefits.

3. There are certain claims which, under state or federal statutes or
regulations, may not be released or may not be released except with the
participation and approval of a state or federal agency. For example, claims for
indemnification under the California Labor Code cannot be waived or released and
claims related to Workers’ Compensation benefits may not be waived without the
express approval of the agency that oversees administration of those laws. The
Release is not intended to cover and does not extend to these claims or other
claims that, by law, cannot be released in an agreement between an employer and
an employee.

4. To the extent permitted by law, the Release includes, but is not limited to,
release of any and all claims arising out of the Employee’s employment with the
Company or Company-Affiliates and the termination of that employment. This
includes a release of any rights or claims the Employee may have under the Age
Discrimination in Employment in Employment Act, 29 U.S.C. §§621, et seq., (as
amended by the Older Workers’ Benefit Protection Act, 29 U.S.C. §626(f)) which
prohibits age discrimination in employment, Title VII of the Civil Rights Act of
1964, 42 U.S.C. §§2000, et seq., which prohibits discrimination in employment
based on race, color, national origin, religion, or sex, the Equal Pay Act,
which prohibits paying men and women unequal pay for equal work, the Americans
with Disabilities Act (42 U.S.C. §§12101, et seq.), which prohibits
discrimination against the disabled, the Employee Retirement Income Security Act
(“ERISA”), 29 U.S.C. §§1001, et seq., the Family Medical Leave Act (29 USC
§2601, et seq.) which provides job security to employees due to certain absences
from work, the Fair Labor Standards Act, 29 U.S.C. §§201 et seq., (as amended),
the California Fair Employment and Housing Act (“FEHA”),



--------------------------------------------------------------------------------

Government Code §§12940, et seq., the California Labor Code, the California
Private Attorney General Act, or any other federal, state or local laws or
regulations relating to terms and conditions of employment. The Release also
includes any claims for unpaid wages, wrongful discharge, breach of contract,
fraud, misrepresentation, intentional and negligent infliction of emotional
distress, harassment, and any claims that the Company or any Company-Affiliate
has dealt with the Employee unfairly or in bad faith.

5. To the maximum extent permitted by law, the Release extends to all claims of
every nature and kind whatsoever, whether known or unknown, suspected or
unsuspected. The Employee expressly waives the provisions of Section 1542 of the
Civil Code which provides:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

6. The Release does not waive any rights or claims that the Employee might have
arising after the date the Employee signs this Agreement.

7. The Employee acknowledges that his employment with the Company ceased on or
before the date this Agreement is signed by Employee.

8. The Employee promises and states that the Employee has not given or sold any
claim discussed in this Agreement to anyone and that the Employee has not filed
a lawsuit, claim, or charge with any court or government agency asserting any
claims that are released by the Release. Without limiting the generality of the
foregoing, the Employee agrees that the Employee will not bring or participate
in any class action or collective action against the Company which asserts, in
whole or in part, any claim(s) which arose prior to the date this Agreement is
signed by the Employee, whether or not such claims are covered by the Release.

9. The Employee promises and states that he has returned to the Company all
property belonging to the Company or authored by or concerning Company (other
than the Employee’s personal copies of his payroll and benefits records),
including, but not limited to, keys and passes, credit cards, computer hardware
and software, papers, manuals, records, drawings, and documents.

10. The Employee promises and agrees that he will not, except upon written
authorization from the Company or as required by law, disclose any confidential
or proprietary information belonging to or concerning the Company, and/or
Company-Affiliates, vendors, or customers, including, without limitation,
financial data, business and marketing plans, budgets, personnel information,
product designs and specifications, research and development plans and budgets,
technical drawings and specifications, manufacturing methods, technical know-how
or other trade secrets. The Employee acknowledges and reaffirms in its entirety
the Employee Proprietary Information Agreement executed upon commencement of his
employment, a copy of which is attached to this Agreement (the “IP Agreement”).
Notwithstanding anything else contained herein nothing in this Agreement is
intended to or shall be construed to modify, impair or terminate any obligation
of the Employee pursuant to the IP Agreement that by the terms of the IP
Agreement continues after his separation from the Company’s employment.



--------------------------------------------------------------------------------

11. The Employee promises to hold the provisions of this Agreement in strictest
confidence. The Employee may disclose this Agreement, in confidence, to his
immediate family, to his attorneys, accountants, auditors, tax preparers and
financial advisors, and as may be necessary to enforce its terms or as otherwise
required by law. Otherwise, the Employee agrees not to publicize or disclose its
terms to anyone, in any manner. In particular (but without limitation), the
Employee agrees not to discuss the terms of this Agreement with former or
current employees, clients, suppliers, subcontractors or other business contacts
of the Company.

12. Employee agrees not to act in any manner that might damage the business of
the Company. Employee agrees not to counsel or assist any attorneys or their
clients in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints by any third party against the
Company and/or any officer, director, employee, agent, representative,
shareholder or attorney of the Company, unless under a subpoena or other court
order to do so.

13. To the extent not already accomplished, the Employee hereby resigns all
positions he held with the Company and its subsidiaries as an officer or a
director.

14. This Agreement recognizes the rights and responsibilities of the Equal
Employment Opportunity Commission (“EEOC”) and the California Department of Fair
Employment and Housing (“DFEH”) to enforce the statutes which come under their
jurisdiction. This Agreement is not intended to prevent Employee from initiating
or participating in any investigation or proceeding conducted by the EEOC or the
DFEH; provided, however, that nothing in this section limits or affects the
finality or the scope of the Release. The Employee has waived and released any
claim the Employee may have for damages based on any alleged discrimination and
may not recover damages in any proceeding conducted by the EEOC or the DFEH.

15. Employee agrees to refrain from any disparagement, defamation, libel or
slander of the Company or Company-Affiliates or tortious interference with the
contracts and relationships of the Company.

16. This Agreement is to be governed by California law.

17. Payments and benefits provided under this Agreement are taxable under the
laws of the United States and the State of California and will be subject to all
required withholdings and court ordered wage assignments and/or garnishments.
This Agreement is intended to qualify as a “separation pay plan” under Treasury
Regulations section 1.409A-1(b)(9), and the payments hereunder are intended to
be exempt from the definition of “deferral of compensation” pursuant to the
exemption for short-term deferrals under Treasury Regulations section
1.409A-1(b)(4) and/or the exemption for separation pay due to involuntary
separation from service under Treasury Regulations section
1.409A-1(b)(9)(iii). To the extent that any payment hereunder does not meet an
exemption from section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), then this Agreement is intended to comply with the applicable
requirements of Code section 409A and shall be interpreted and administered in a
manner that is consistent with the foregoing intent. Notwithstanding any
provision to the contrary in the Agreement, the Company will delay the
commencement of severance pay benefits to which the Employee would otherwise
become entitled under the Agreement until the earlier of: (i) the first day of
the month following the



--------------------------------------------------------------------------------

expiration of the six (6)-month period from the date of the Employee’s
“separation from service” (as such term is defined in Treasury Regulations
issued under Code section 409A) with the Company; or (ii) the date of the
Employee’s death, if the Company in good faith determines that the Employee is a
“specified employee” within the meaning of Code section 409A(a)(2)(B)(i) at the
time of such separation from service and that the delayed commencement is
required in order to avoid a prohibited distribution under Code section
409A(a)(2). The provisions of the Agreement that require payment upon a
termination of employment shall be interpreted to require that the Employee have
a “separation from service” with the Company, as such term is defined in
regulations under Code section 409A. To the extent that severance pay benefits
may be paid in multiple installments, each installment of severance pay benefits
shall for all purposes of Code section 409A be treated as a separate payment. To
the extent that any expense reimbursements or the provision of any in-kind
benefits under this Agreement are determined to be subject to Code section 409A
(including any exemptions thereto), the amount of any such expenses eligible for
reimbursement or the provision of any in-kind benefit in one calendar year shall
not affect the expenses eligible for reimbursement or in-kind benefits to be
provided in any other calendar year (except for any aggregate limitation
applicable to medical expenses), in no event shall any expenses be reimbursed
after the last day of the calendar year following the calendar year in which the
Employee incurred such expenses, and in no event shall any right to
reimbursement or the provision of any in-kind benefit be subject to liquidation
or exchange for another benefit.

18. If any portion of this Agreement is found to be unenforceable, then both the
Employee and the Company desire that all other portions that can be separated
from it or appropriately limited in scope shall remain fully valid and
enforceable.

19. Except as prohibited by law, any legal dispute between the Employee and the
Company (or between the Employee and any Company-Affiliates, each of whom is
hereby designated a third party beneficiary of this agreement regarding
arbitration) arising out of the Employee’s employment or termination of
employment or this Agreement (a “Dispute”) will be resolved through binding
arbitration in Santa Clara County California under the Federal Arbitration Act
and, to the extent not inconsistent with or preempted by the Federal Arbitration
Act, the Arbitration Rules set forth in California Code of Civil Procedure
Section 1280 et seq. Nothing in this arbitration provision is intended to limit
any right the Employee may have to file a charge or claim with (or, to the
extent not barred by the Release, to obtain relief from) the National Labor
Relations Board, or other federal or state agencies. The Parties agree that such
arbitration shall be conducted on an individual basis only, not a class,
representative or collective basis, and hereby waive any right to bring
classwide, collective or representative claims before any arbitrator or in any
forum. THE PARTIES UNDERSTAND THAT BY AGREEING TO ARBITRATE DISPUTES THEY ARE
WAIVING ANY RIGHT THEY MIGHT OTHERWISE HAVE TO A JURY TRIAL. This arbitration
provision is not intended to modify or limit substantive rights or the remedies
available to the Parties, including the right to seek interim relief, such as
injunction or attachment, through judicial process, which shall not be deemed a
waiver of the right to demand and obtain arbitration.

20. This Agreement is intended by the Parties to be their final agreement. The
statements, promises and agreements in this Agreement may not be contradicted by
any prior understandings, agreements, promises or statements. The Employee
states and promises that in signing this Agreement he has not relied on any
statements or promises made by the Company, other than the promises contained in
this Agreement. Any changes to this Agreement must be in writing and signed by
both Parties.



--------------------------------------------------------------------------------

21. If the Employee breaks any of the promises or agreements made in this
Agreement, or if any of the representations or statements made by the Employee
in this Agreement are discovered to be untrue, the Company may stop providing
the severance benefits described in Paragraph 1 and the Employee will return to
the Company all severance payments which have been made up to that date. All of
the other terms of this Agreement will remain in full force and effect.

22. If either Party files any arbitration, lawsuit, claim, or charge based on,
or in any way related to, the Employee’s employment with the Company, any claim
that the Employee has released in the Release or the promises and agreements
contained in this Agreement, the Party that wins the lawsuit or arbitration or
prevails on the claim or charge will be entitled to recover from the other Party
all costs it incurs, in connection with the dispute, including reasonable
attorneys’ fees.

23. Paragraphs 21 and 22 shall not apply if the Employee asserts a claim under
the Age Discrimination in Employment in Employment Act, 29 U.S.C. §§621, et
seq., (as amended by the Older Workers’ Benefit Protection Act, 29 U.S.C.
§626(f)), even though such claim is barred by the Release given by the Employee
in this Agreement. This Paragraph does not limit the completeness or finality of
Release. It only limits the Company’s remedies in the event that the employee
asserts certain claims barred by the Release.

24. In signing this Agreement, the Employee intends to bind himself and his
heirs, administrators, executors, personal representatives and assigns.

25. The Employee is advised to consult with an attorney before signing this
Agreement. The Employee understands that the choice of whether or not to sign
this Agreement is the Employee’s decision. The Employee acknowledges that the
Employee has been given at least twenty-one (21) days to consider this Agreement
before signing it.

26. The Employee may revoke this Agreement within seven (7) days of signing it.
Revocation can be made by sending a written notice of revocation to the Company.
For such revocation to be effective, notice must be received no later than
5:00 p.m. on the seventh calendar day after the Employee signs this Agreement.
If the Employee revokes this Agreement, it shall not become effective or
enforceable and the Employee will not receive the severance package described in
this Agreement.

27. The Employee represents and warrants that 1) the Employee has had the
opportunity to discuss this Agreement with counsel, and 2) the Employee signs
this Agreement of the Employees own volition, without outside inducement or
coercion, fully intending to be bound by its terms.

In order to bind the Parties to this Agreement, the Parties, or their duly
authorized representatives have signed their names below.



--------------------------------------------------------------------------------

  InvenSense Inc. Dated: August 27, 2014   By:  

                  /s/ Leon Bezdikian

  Alan Krock Dated: September 1, 2014  

                  /s/ Alan Krock



--------------------------------------------------------------------------------

Exhibit A

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (“Agreement”), dated as of this 2nd day of September,
2014 (“Effective Date”), is made by and between Alan Krock, an individual
(“Consultant”) and InvenSense Inc. (the “Company”)(individually each a “Party”
and collectively the “Parties”).

WHEREAS, Consultant previously served the Company as its Chief Financial
Officer;

WHEREAS, the Company and Consultant are parties to a Separation Agreement and
Release to which this Agreement is Exhibit A (the “Separation Agreement”); and

WHEREAS, the Company wishes to retain Consultant to assist with transition of
his former duties to its new CFO on an as needed basis,

NOW, THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:

1. Statement of work. Consultant will assist the Company with transition of his
former duties to the Company’s new CFO on an as needed basis. Consultant and the
Company anticipate that Consultant shall be required to work on average
approximately 10 hours per week. Consultant will provide services hereunder on a
timely basis.

2. Term. The initial term of this Agreement shall commence on the Effective Date
set forth above and shall expire on October 31, 2014, or such earlier date as
the Agreement terminated pursuant to Section 20(a) or (c) below (the “Term”).

3. Compensation. In consideration of the Consultant’s performance of these
services, the Company agrees to pay the Consultant twenty-five thousand dollars
($25,000) per month for the months of September and October of 2014. The fee for
each full calendar month of service hereunder shall be due and payable no later
than the fifth day of the following month. In addition, any equity compensation
from the Company held by the Consultant will continue to vest in accordance with
its original vesting schedule during the Term of this Agreement.

4. Reimbursement for Expenses. All reasonable direct expenses necessarily
incurred by Consultant in providing services hereunder are chargeable to the
Company. Consultant may obtain reimbursement of such chargeable expenses by
submitting expense reports with receipts or such other documentation as may be
required under the Company’s policies or under the terms of this Agreement. All
other expenses incurred by Consultant in connection with providing services
under this Agreement, shall be the sole responsibility of Consultant.

5. Tools and Equipment. Consultant shall provide his own tools, equipment and
materials for services to be rendered hereunder at his sole cost and expense.



--------------------------------------------------------------------------------

6. Designated Facility. Consultant generally will perform services in his own
facility. The Company may in its discretion provide the Consultant with space to
work from time to time, but the Consultant will not have a regularly assigned
workspace.

7. Ownership of Work Product. All records, databases, forms, summaries,
information, data, computer programs and other material originated or prepared
by the Company and delivered to Consultant for use in the performance of the
services hereunder (the “the Company Materials”) shall remain the exclusive
property of the Company, and Consultant shall acquire no right, title or
interest in an to any such the Company Materials. Consultant shall not disclose
such the Company Materials to third parties without the prior written consent of
the Company and shall return all copies of the Company Materials to the Company
promptly upon completion of the services or upon the Company’s prior request.

Consultant acknowledges and agrees that all worldwide right, title and interest
in and to any and all work product, works of authorship (including but not
limited to computer programs, software, logic design, and documentation),
trademarks, methods of doing business, sound recordings, pictorial
reproductions, drawings, graphic representations, deliverables, improvements,
innovations, discoveries and inventions conceived, made or reduced to practice
in the course of performing services under this Agreement (collectively, the
“Work Product”) shall be the sole property of the Company. Consultant hereby
agrees to assign, and does hereby assign, to the Company all worldwide right,
title and interest in and to the Work Product, including, without limitation,
all patent rights, trademarks, service marks, copyrights, trade secret rights
and other proprietary rights (collectively “Intellectual Property”). During and
after the Term of this Agreement, Consultant shall, upon the Company’s request,
execute additional documentation confirming the Company’s sole ownership of the
Work Product and its underlying Intellectual Property; to the extent Consultant
does not do so, Consultant hereby authorizes officers of the Company to sign
such documents on Consultant’s behalf. For the avoidance of doubt, Work Product
does not include any works of authorship, trademarks, methods of doing business,
sound recordings, pictorial reproductions, drawings, graphic representations,
deliverables, improvements, innovations, discoveries or other inventions that
are conceived, made or reduced to practice on the Consultant’s own time outside
of and unrelated to the performance of services hereunder.

To the extent that Consultant has intellectual property rights of any kind in
any pre-existing works which are incorporated in any Work Product produced in
rendering services under this Agreement, Consultant hereby grants the Company a
royalty-free, irrevocable, world-wide, perpetual, non-exclusive license (with
the right to sublicense) to make, have made, copy, modify, make derivative works
of, use, sell, license, disclose, publish, or otherwise disseminate or transfer
such subject matter.

All decisions with respect to the time, manner, form and extent of publication
or other use or exploitation of the Work Product shall rest exclusively with the
Company.

8. Confidentiality. As used in this Agreement, the term “Confidential
Information” refers to any and all information relating to the Company that
Consultant acquires as a direct or indirect result of Consultant’s activities
under this Agreement, including but not limited to, products, research and
development, billing and account data, customer lists, business information,
technical information, computer programs and systems, secrets, specifications,
drawings, sketches, models, samples, tools, records, information pertaining to
the Company’s software and hardware systems, inventions, mask works, trade
secrets, ideas, processes, formulas, source and object codes, know-how,
improvements, discoveries, developments, designs, techniques and any other
information concerning the Company which it deems confidential or proprietary.
Consultant agrees that such Confidential Information shall not be revealed by
Consultant to anyone outside the Company without the prior written consent of
the Company, and such Confidential Information shall be used by Consultant only
in performing Consultant’s



--------------------------------------------------------------------------------

obligations hereunder. All such information shall remain the Company’s property,
and that all copies of the same on computer disc or in written, graphic or
tangible form shall be returned to the Company upon completion of each project.
Nothing in this Agreement, however, shall confer upon Consultant the obligation
to preserve the confidentiality of any information that: (a) was known to
Consultant prior to the date such information was disclosed to Consultant under
this Agreement free of any obligation to keep it confidential; (b) is
distributed by the Company to third parties without any restrictions as to
confidentiality; (c) is or becomes publicly available, other than by
unauthorized disclosure by Consultant; or (d) is rightfully disclosed to
Consultant by a third party without any restrictions as to confidentiality.

9. Independent Contractor. This Agreement does not establish an
employer-employee relationship with the Company. Consultant is for all purposes
an independent contractor. Consultant will not be entitled to any benefits
available to the Company employees including, but not limited to, medical,
unemployment, vacation and pension benefits, except as otherwise provided
herein. Consultant is solely responsible for providing Workers’ compensation
coverage, and all other legally required benefits, to any persons performing
services for Consultant who are entitled to the same under applicable state or
federal law. Consultant shall be responsible for all employment-related taxes
pursuant to the requirements of applicable local, state and federal regulation.

10. Insurance: Consultant understands and agrees that as an independent
contractor, Consultant is responsible for maintaining adequate insurance
coverage for Consultant and, if appropriate, for all of Consultant’s employees,
representatives, and agents. Adequate insurance coverage shall, at all minimum,
include any mandated benefits/labor insurance, including workers’ compensation,
and automobile liability insurance for the operator of all motor vehicles used
in the performance of this Agreement.

11. Compliance with Laws and Rules. Consultant agrees to comply fully with any
and all of the Company’s reasonable rules and regulations that relate to any of
Consultant’s activities as to which it has been given advance notice. Consultant
shall secure and maintain in force all licenses and permits required of
Consultant by law or regulation, and Consultant (including any required business
license) and shall fully comply with all federal, state and local laws,
ordinances and regulations applicable to Consultant.

12. Consultant’s Other Agreements and Conflicts of interest. Consultant
represents that performance under this Agreement does not and will not breach
any agreement the Consultant has with any third party. Consultant represents
that there are no other agreements, written or oral, conveying to any third
party any rights in any research or other work to be conducted by Consultant
under this agreement. During the Term of this agreement Consultant will not
inter into any contracts with or do business with any person, firm or company
which would conflict with or impair Consultant’s performances of the services
contemplated by this agreement.

13. Assignment. This Agreement may not be assigned in whole or in part by
Consultant without the express written consent of the Company.

14. Entire Agreement. This Agreement and the Separation Agreement and the IP
Agreement set forth the entire understanding of the parties and supersede any
and all prior agreements, arrangements and understandings relating to the
subject matter hereof, and may not be changed except in a writing signed by the
parties. No representation, promise, inducement or statement of intention has
been made by either party which is not embodied herein.



--------------------------------------------------------------------------------

15. Waiver. No provision of this Agreement shall be deemed waived, amended or
modified by either party, unless such waiver, amendment or modification is in
writing and is signed by the party against whom it is sought to be enforced.

16. Successors and Assigns. This Agreement shall inure to the benefit of and
shall be binding upon the parties hereto and their respective successors and
assigns.

17. Arbitration and Governing Law. Disputes under this Agreement shall be
arbitrated pursuant to Section 19 of the Separation Agreement. This Agreement
shall be construed, interpreted, governed and enforced in accordance with the
laws of the State of California.

18. Attorneys’ Fees. In the event of any dispute between the parties hereto
involving the covenants or conditions contained in this Agreement or arising out
of the subject matter of this Agreement, the prevailing party shall be entitled
to recover reasonable expenses, attorneys’ fees and costs.

19. Survival. The obligations described in Sections 7, 8, 9, 13, 14, 15, 16, 17,
18 and 21 shall survive the termination of this Agreement under Section 20 or
the expiration of this Agreement.

20. Termination. Either Party may terminate this Agreement only for Cause. In
the Case of termination by the Company, Cause shall mean (i) failure of
Consultant to execute the Separation Agreement or timely revocation of his
acceptance of the Separation Agreement; (ii) breach by Consultant of the terms
of (x) this Agreement, (y) the Separation Agreement or (z) the IP Agreement as
defined in Section 10 of the Separation Agreement, (iii) theft, embezzlement,
fraud, dishonesty or falsification of any document or record in connection with
the provision of services hereunder, (iv) conviction of, or in a plea of nolo
contendere to, a crime involving moral turpitude, or (v) failure to timely
perform services assigned under Section 1 above, provided that the Company has
given Consultant notice that the services have not been timely performed and
Consultant has not cured such breach within ten days of receipt of such notice.
In the case of termination of this Agreement for Cause by the Company,
Consultant shall not be entitled to any additional payments hereunder after the
date of delivery of notice of the breach to Consultant. In the case of
termination by the Consultant, Cause shall mean failure of the Company to make
any payment under Section 3 above when due, provided that Consultant has given
the Company notice that the payment has not been paid when due and the Company
has not cured such breach within ten days of receipt of such notice. In the case
of termination of this Agreement for Cause by Consultant, Consultant shall be
entitled full payment of all amounts described in Section 3 above within 20 days
following provision of notice of Cause and accelerated vesting of such portion
of the equity compensation held by Consultant as would have vested had this
Agreement remained in place through October 31, 2014.

21. Section 409A. To the extent that any payment hereunder does not meet an
exemption from section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), then this Agreement is intended to comply with the applicable
requirements of Code section 409A and shall be interpreted and administered in a
manner that is consistent with the foregoing intent. The provisions of the
Agreement that require payment upon a termination shall be interpreted to
require that Consultant have a “separation from service” with the Company, as
such term is defined in regulations under Code section 409A. To the extent that
any expense reimbursements or the provision of any in-kind benefits under this
Agreement are determined to be subject to Code section 409A (including any
exemptions thereto), the amount of any such expenses eligible for reimbursement
or the provision of any in-kind benefit in one calendar year shall not affect
the expenses eligible for reimbursement or in-kind benefits to be provided in
any other calendar year (except for any aggregate limitation applicable to
medical expenses), in no event shall any expenses be reimbursed after the last
day of the calendar year following the calendar year in which Consultant
incurred such expenses, and in no event shall any right to reimbursement or the
provision of any in-kind benefit be subject to liquidation or exchange for
another benefit.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives on the day and year first above written.

 

  InvenSense Inc. Dated: August 27, 2014   By:  

                  /s/ Leon Bezdikian

  Alan Krock Dated: September 1, 2014  

                  /s/ Alan Krock